Citation Nr: 1603178	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and attention deficit disorder/attention deficit hyperactivity disorder (ADD/ADHD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to August 1972, with additional service in the Naval Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). In a July 2014 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In an August 2015 Order, the Court granted a Joint Motion for Remand filed by the parties, which vacated the Board's July 2014 denial of the Veteran's claim and remanded the issue for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he developed a psychiatric disorder in, or as a result of active Naval service while he was stationed as a cook with the U.S. Navy in the Bahamas during the Vietnam War. Because of the Court's remand directives as noted in the Joint Motion for Remand, the matter is REMANDED for the following action:




1. Issue a notice in compliance with the Veterans Assistance Act of 2000 (VCAA) regarding the substantiation of claims for service connection for both disorders preexisting service and PTSD. After the above has been completed and the Veteran has been provided with a reasonable amount of time to provide any information regarding in-service stressors, examine the evidence submitted by the Veteran regarding his claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors. Develop any other relevant factual information provided by the Veteran.

2. Given the Veteran's response and all evidence of record, determine whether any further development is required under law including if deemed necessary any VA medical development. See December 2012 Travel Board hearing.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

